   Case 2:20-cr-00044-MHT-SMD Document 56 Filed 02/24/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )         CRIMINAL ACTION NO.
        v.                           )             2:20cr44-MHT
                                     )                 (WO)
TIFFANY CULLIVER FRANKLIN            )

                                 ORDER

       This cause is before the court on defendant Tiffany

Culliver Franklin’s unopposed oral motion to continue,

made    on    the   record    during     the   status   conference     on

February 24, 2021.            For the reasons set forth below,

the court finds that jury selection and trial, now set

for March 15, 2021, should be continued pursuant to 18

U.S.C. § 3161.

       While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited   by    the   requirements       of   the   Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

       "In any case in which a plea of not guilty is
       entered, the trial of a defendant charged in
       an   information   or  indictment   with   the
       commission of an offense shall commence within
   Case 2:20-cr-00044-MHT-SMD Document 56 Filed 02/24/21 Page 2 of 4




    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs."

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).           In    granting      such     a

continuance,     the    court     may    consider,      among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Franklin in a speedy trial.


                                  2
   Case 2:20-cr-00044-MHT-SMD Document 56 Filed 02/24/21 Page 3 of 4




The COVID-19 pandemic poses an extreme danger to public

health,       particularly       in    light          of   the     new,     more

transmissible      strains      that       have       emerged.      Holding    a

trial    in    person    at    this    time       risks    the     health    and

safety of the parties, the court, and all potential

jurors.       The pandemic also makes it more difficult for

the parties to try the case, as defense counsel has

health    issues    that       put    him        at    increased    risk.     In

addition, the government does not oppose the requested

trial continuance.            The court finds that a continuance

of the trial is necessary in order to protect public

health and the safety of the proceedings and to ensure

that    the    parties    are     able       to       present    their    cases

effectively.

                                           ***

       Accordingly, it is ORDERED as follows:

       (1) Defendant Tiffany Culliver Franklin’s unopposed

oral motion to continue trial (Doc. 54) is granted.



                                       3
   Case 2:20-cr-00044-MHT-SMD Document 56 Filed 02/24/21 Page 4 of 4




    (2) The jury selection and trial, now set for March

15, 2021, are reset for June 7, 2021, at 10:00 a.m., in

Courtroom    2FMJ   of   the    Frank    M.   Johnson     Jr.    United

States      Courthouse     Complex,        One     Church       Street,

Montgomery, Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the June trial term.

    DONE, this the 24th day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
